Exhibit 99.1 CONTACT:Retalix Ltd. Hugo Goldman +972-9-776-6677 investors@retalix.com Retalix Announces Fourth Quarter and FY 2010 Results Strong Increases in Q4 2010 vs. Q4 2009; FY10 Results at Upper End of Guidance; 27% Increase in Operating Income (Non-GAAP); 42% Increase in Net Income (Non-GAAP); Strong Operating Cash Flow; Cash and Equivalents Grew to $134.6 Million RA'ANANA, Israel, March 2, 2011 Retalix® Ltd. (NasdaqGS:RTLX), a leading provider of software and services for retailers and distributors, announced today results for the fourth quarter and full year ended December 31, 2010. Summarized financial highlights for the fourth quarter and twelve-month period ended December 31, 2010: · Total Revenues for the full yearwere $207.4 million, compared with $192.4 million in 2009.Total revenues for the fourth quarter of 2010 were $53.8 million, compared to $46.4 million in the fourth quarter of 2009. · Adjusted Income from Operations (Non-GAAP)* for the full year was $19.8 million, compared to $15.5 million in 2009.In the fourth quarter of 2010 adjusted income from operations (non-GAAP) was $4.5 million, compared to $0.2 million in the fourth quarter of 2009. · Income from Operations (GAAP) for the full year was $12.4 million, compared to $7.8 million in 2009.In the fourth quarter of 2010 income from operations (GAAP) was $2.7 million, compared to a loss of ($3.1) million in the fourth quarter of 2009. · Financial Income for the full yearwas $3.5 million, compared to financial income of $1.8 million in 2009.In the fourth quarter of 2010 financial income was $2 million, compared to $0.2 million the fourth quarter of 2009.Included in the financial income is $0.8 millionin the fourth quarter of 2010 and a total of approximately $2 million for the full year in interest income related to tax refunds, in addition to the impact of currency fluctuations on the Company’s non-dollar assetsand the value of the Company's forward currency transactions. · Adjusted Net Income (Non-GAAP)* for the full year grew to a record level of$17.1 million, or $0.70 per diluted share, compared to $12 million, or $0.57 per diluted share, in 2009.In the fourth quarter of 2010 the adjusted net income (non-GAAP) was $4 million, or $0.16 per diluted share, compared to a loss of ($0.9) million, or ($0.04) per diluted share, in the fourth quarter of 2009.The per diluted share calculation for the fourth quarter includes an increase in the weighted diluted shares outstanding to approximately 24.6 million versus 22.1 million shares in the fourth quarter of 2009 and for the full year 2010 the weighted diluted shares outstanding was 24.5 million versus 21 million shares for the full year 2009.The increases reflect the private placement to the Alpha Group completed in November 2009. · GAAP Net Incomefor the year was $10.8 million, or $0.44 per diluted share, versus $5.8 million, or $0.28 per diluted share,in 2009.For the fourth quarter of 2010, GAAP net income was $2.6 million, or $0.11 per diluted share, versus a loss of ($4.0) million, or a loss of ($0.18) per diluted share, in the fourth quarter of 2009.The per diluted share figures again reflect the increase in shares outstanding mentioned above. · Cash Flow from Operating Activitiesgenerated for the full year was $33.9 million, of which $15.3 million was generated during the fourth quarter of 2010. The cash flow from operating activities for the full year includes $10.6 million related to a tax refund and interest. · Balance Sheet grew to about $134.6 million in cash and cash equivalents, deposits and marketable securities with negligible debt as of December 31, 2010. Shuky Sheffer, Chief Executive Officer of Retalix, said, “2010 was an important transition year for Retalix.We grew total revenues and profitability coming in at the higher end of our guidance, including a new record level of over $17 million in Net Income (Non-GAAP) for Retalix.We built a clear strategy for the company and are executing on this plan.In our first full year the new management team produced consistent performance, achieved its targets and took important steps including investing in building our growth engines, enhancing the infrastructure and customer facing teams and creating a sales driven organization to enable future growth.We are beginning 2011 with a lot of excitement, including the launch of our breakthrough new store suite, the Retalix 10 Store Suite, which offers advanced software applications and a unique architecture that seamlessly combines major customer-centric retail functions while enabling quicker time-to-market and reducing the total cost of ownership.We are also continuing to build and expand our value-added service offerings and pursuing new opportunities created by the blurring of lines between the retail verticals and in new geographies for Retalix.” Hugo Goldman, the Company's Chief Financial Officer, said, “In the fourth quarter of 2010 we again reported strong improvements in total revenues and our operating and net income versus the year-ago period.Included in our fourth quarter operating expenses were increased investments in sales and marketing and R&D as we prepared for the January 2011 launch of our innovative new store platform, Retalix 10.We also continued to invest in our services offering and add to our headcount to enhance our infrastructure and customer facing operations.Including the increased investments we were still able to achieve an 8.4% operating margin (non-GAAP) in the fourth quarter and a 9.5% operating margin (non-GAAP) for the full year.We also continued to produce a very healthy cash flow from operations, generating approximately $15.3 million in the fourth quarter and nearly $34 million for the full year.The interest income from the tax refunds along with our currency hedges and favorable fluctuations in the currency markets combined to provide strong financial income. We do not expect to have the same levels of financial income in 2011.The cash flows helped us to continue to maintain a very strong balance sheet with over $134 million in cash and cash equivalents with very negligible debt.” Page 2 of 11 Outlook for FY 2011 Sheffer added, “As we ed December 31 Unaudited Unaudited U.S. $ in thousands Cost of product sales Cost of services General and administrative 40 80 Total PIPE investment costs relate to a Private Placement completed in November 2009 as part of the agreement with the Alpha Group that generated $32.9 million dollars proceeds and $1.8 million dollars in expenses for Retalix. Page 11 of 11
